Exhibit 10.1

SAEXPLORATION HOLDINGS, INC.

AMENDED AND RESTATED 2018 LONG-TERM INCENTIVE PLAN

1. Purpose. The SAExploration Holdings, Inc. 2018 Long-Term Incentive Plan was
originally adopted by the Board and the Company’s stockholders on January 26,
2018 and is hereby amended and restated (as so amended and restated, the
“Plan”). The Plan’s purpose is to provide a means through which the Company may
attract and retain key personnel and to provide a means whereby directors,
officers, employees, consultants and advisors of the Company, its Subsidiaries
and its Affiliates (the “Company Group”) can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, which may (but need
not) be measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan:

“Affiliate” means (i) any person or entity that directly or indirectly controls,
is controlled by or is under common control with the Company and/or (ii) to the
extent provided by the Committee, any person or entity in which the Company has
a significant interest. The term “control” (including, with correlative meaning,
the terms “controlled by” and “under common control with”), as applied to any
person or entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through the ownership of voting or other securities, by contract
or otherwise.

“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, Cash-Based Award granted under
the Plan.

“Award Agreement” means a written agreement between the Company and a
Participant evidencing the grant of an Award (other than a Cash-Based Award) to
the Participant.

“Board” means the Board of Directors of the Company.

“Business Combination” has the meaning given such term in the definition of
“Change in Control.”

“Cash-Based Award” means an Award that is not a Stock Appreciation Right,
Restricted Stock Unit granted under Section 10 of the Plan that is denominated
and/or payable in cash.

“Cause” means in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any employment or
consulting agreement between the Participant and any member of the Company Group
in effect at the time of such termination or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of “Cause”
contained therein), the Participant’s (A) commission of, conviction for, plea of
guilty or nolo contendere to a felony or a crime involving moral turpitude, or
other material act or omission involving dishonesty or fraud, (B) engaging in
conduct that constitutes fraud or embezzlement, (C) engaging in conduct that
constitutes gross negligence or willful gross misconduct that results or could
reasonably be expected to result in harm to any member of the Company Group’s
business or reputation, (D) breach of any material terms of written agreement
between the Company and the Participant, (E) continued willful failure to
substantially perform the Participant’s duties on behalf of the Company Group or
(F) breach of any material policy of any member of the Company Group. Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.



--------------------------------------------------------------------------------

“Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

(i) Any individual, entity or group (within the meaning of Section 12(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(f), the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company, (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, or (III) any acquisition by any
corporation pursuant to a transaction that complies with Sections 2(g)(iii)(A),
2(g)(iii)(B) and 2(g)(iii)(C);

(ii) During any period of twelve (12) consecutive months, individuals who, as of
the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(iii) Consummation of a reorganization (excluding a reorganization under either
Chapter 7 or Chapter 11 of Title 11 of the United States Code), merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its Subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its Subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding shares of common stock (or, for a non-corporate
entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or



--------------------------------------------------------------------------------

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto. Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.

“Committee” means the Compensation Committee of the Board or a committee of at
least two people as the Board may appoint to administer the Plan or, if no such
committee has been appointed by the Board, the Board.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).

“Company” means SAExploration Holdings, Inc., a Delaware corporation, and any
successor thereto.

“Confidential Information” means, unless the applicable Award Agreement states
otherwise, any data, information or documentation (including such that is
received by third parties) that is competitively sensitive or commercially
valuable and not generally known to the public, including data, information or
documentation related or pertaining to: (1) finance, supply or service;
(2) customers, suppliers or consumers, including customer lists, relationships
and profiles; (3) marketing or product information, including product planning,
marketing strategies, marketing results, marketing forecasts, plans, finance,
operations, reports, sales estimates, business plans and internal performance
results relating to past, present or future business activities, clients and
suppliers; and (4) scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specifications, inventions or systems information, whether or not patentable or
copyrightable, and that is not otherwise a Trade Secret.

“Date of Grant” means the date on which the granting of an Award is authorized,
or such other date as may be specified in such authorization.

“Detrimental Activity” means any of the following: (1) unauthorized use,
disclosure or dissemination of Confidential Information or Trade Secrets
pertaining to the business of any member of the Company Group; (2) any activity
that would be grounds to terminate the Participant’s employment or service with
any member of the Company Group for Cause; or (3) a breach by the Participant of
any restrictive covenant by which such Participant is bound, including, without
limitation, any covenant not to compete or not to solicit, in any agreement with
any member of the Company Group; provided, however, that the activity described
under clause (1) of this definition does not apply to (x) any Confidential
Information or Trade Secrets which have become generally known to competitors of
any member of the Company Group through no act or omission by the Participant or
(y) a Participant’s communications that are required by law or judicial process
(e.g., subpoena). Further, this definition does not preclude a Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that, in each case, such
communications and disclosures are consistent with applicable law and provided
further that under no circumstance is the Participant authorized to disclose any
information covered by the Company Group’s attorney-client privilege or attorney
work product or Trade Secrets without prior written consent of the Board or its
designee.



--------------------------------------------------------------------------------

“Effective Date” means first date on which the Plan has been both adopted by the
Board and approved by the Company’s shareholders.

“Eligible Director” means a person who is a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.

“Eligible Person” means any (i) individual employed by any member of the Company
Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of any member of the
Company Group; or (iii) consultant or advisor to any member of the Company Group
who may be offered securities registrable on Form S-8 under the Securities Act
or pursuant to Rule 701 of the Securities Act, or any other available exemption,
as applicable.

“Employment Agreement” means an employment agreement or similar agreement
between a Participant and a member of the Company Group.

“Exchange Act” has the meaning given such term in the definition of “Change in
Control,” and any reference in the Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

“Exercise Price” has the meaning given such term in Section 7(b) of the Plan.

“Fair Market Value” means, on a given date, (i) if the Common Stock is listed on
the New York Stock Exchange or another national securities exchange, the closing
sales price of the Common Stock reported on such national securities exchange,
or, if there is no such sale on that date, then on the last preceding date on
which such a sale was reported; (ii) if the Common Stock is not listed on the
New York Stock Exchange or another national securities exchange, but is quoted
in the NASDAQ National Market Reporting System or another inter-dealer quotation
system on a last sale basis, the closing bid price or, if there is no such sale
on that date, then on the last preceding date on which a sale was reported; or
(iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock in a manner intended to satisfy the principles of Section 409A of
the Code.

“Good Reason” means the definition of such term as set forth in an Employment
Agreement; provided, that, in the absence of such an agreement, the concept
shall not apply with respect to a Participant’s Awards.

“Immediate Family Members” shall have the meaning set forth in Section 14(b).

“Incentive Stock Option” means an Option that is designated by the Committee as
an incentive stock option as described in Section 422 of the Code and otherwise
meets the requirements set forth in the Plan.

“Incumbent Board” has the meaning given such term in the definition of “Change
in Control.”

“Indemnifiable Person” shall have the meaning set forth in Section 4(e) of the
Plan.

“Mature Shares” means shares of Common Stock owned by a Participant that are not
subject to any pledge or security interest and that have been either previously
acquired by the Participant on the open market or



--------------------------------------------------------------------------------

meet such other requirements, if any, as the Committee may determine are
necessary in order to avoid an accounting earnings charge on account of the use
of such shares to pay the Exercise Price or satisfy a withholding obligation of
the Participant.

“MIP Awards” means Awards of restricted stock units granted to Eligible Persons
in accordance with the terms of Section 11 in connection with and as
contemplated by the Restructuring Support Agreement.

“MIP Reserve” has the meaning given such term in Section 5(b) of the Plan.

“Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

“Option” means an Award granted under Section 7 of the Plan.

“Option Period” has the meaning given such term in Section 7(c) of the Plan.

“Other Stock-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, that is granted
under Section 10 of the Plan and is (1) payable by delivery of Common Stock
and/or (2) measured by reference to the value of Common Stock.

“Outstanding Company Common Stock” has the meaning given such term in the
definition of “Change in Control.”

“Outstanding Company Voting Securities” has the meaning given such term in the
definition of “Change in Control.”

“Participant” means an Eligible Person who has been selected by the Committee to
participate in the Plan and to receive an Award pursuant to Section 6 of the
Plan.

“Permitted Transferee” shall have the meaning set forth in Section 14(b) of the
Plan.

“Person” has the meaning given such term in the definition of “Change in
Control.”

“Plan” shall have the meaning set forth in Section 1.

“Restricted Period” means the period of time determined by the Committee during
which an Award is subject to restrictions or, as applicable, the period of time
within which performance is measured for purposes of determining whether an
Award has been earned.

“Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

“Restricted Stock” means Common Stock, subject to certain specified restrictions
(including, without limitation, a requirement that the Participant remain
continuously employed or provide continuous services for a specified period of
time), granted under Section 9 of the Plan.

“Restructuring” means the transactions contemplated by the Restructuring Support
Agreement

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of December 19, 2017, among SAExploration Holdings, Inc., SAExploration
Sub, Inc. SAExploration, Inc., SAExploration Seismic Services (US), LLC, NES,
LLC and the Supporting Holders Identified therein.



--------------------------------------------------------------------------------

“SAR Period” has the meaning given such term in Section 8(b) of the Plan.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto. Reference in the Plan to any section of the Securities Act shall be
deemed to include any rules, regulations or other interpretative guidance under
such section, and any amendments or successor provisions to such section, rules,
regulations or guidance.

“Stock Appreciation Right” or “SAR” means an Award granted under Section 8 of
the Plan.

“Strike Price” means, except as otherwise provided by the Committee in the case
of Substitute Awards, (i) in the case of a SAR granted in tandem with an Option,
the Exercise Price of the related Option, or (ii) in the case of a SAR granted
independent of an Option, the Fair Market Value on the Date of Grant.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than
fifty percent (50%) of the total voting power of shares of Outstanding Company
Voting Securities (without regard to the occurrence of any contingency and after
giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(2) any partnership (or any comparable foreign entity (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

“Substitute Award” has the meaning given such term in Section 5(e).

“Sub-Plans” means any sub-plan to this Plan that has been adopted by the Board
or the Committee for the purpose of permitting the offering of Awards to
employees of any member of the Company Group that are located outside the United
States of America, with each such sub-plan designed to comply with local laws
applicable to offerings in such foreign jurisdictions. Although any Sub-Plan may
be designated a separate and independent plan from the Plan in order to comply
with applicable local laws, the limits specified in Section 5 shall apply in the
aggregate to the Plan and any Sub-Plan adopted hereunder.

“Trade Secrets” means without limitation, (1) any data or information that is
competitively sensitive or commercially valuable and not generally known to the
public and (2) any scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specification, invention or systems information, whether or not patentable or
copyrightable, provided that this definition of Trade Secrets shall have the
broadest meaning as permitted by law and shall extend beyond the definition of
“trade secrets” as set

forth in the Delaware Uniform Trade Secrets Act.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. Unless earlier terminated as provided herein, the expiration date of the
Plan, on and after which date no Awards may be granted hereunder, shall be the
tenth (10th) anniversary of the Effective Date; provided, however, that such
expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.



--------------------------------------------------------------------------------

4. Administration. (a) The Committee shall administer the Plan. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan) it is
intended that each member of the Committee shall, at the time he takes any
action with respect to an Award under the Plan, be an Eligible Director.
However, the fact that a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; (x) adopt Sub-Plans; and
(xi) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

(c) The Committee may delegate to one or more officers of any member of the
Company Group the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election that is the responsibility of or that
is allocated to the Committee herein, and that may be so delegated as a matter
of law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.

(e) No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement and against and from any



--------------------------------------------------------------------------------

and all amounts paid by such Indemnifiable Person with the Company’s approval,
in settlement thereof, or paid by such Indemnifiable Person in satisfaction of
any judgment in any such action, suit or proceeding against such Indemnifiable
Person; provided, that, the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations. (a) The Committee
may, from time to time, grant Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Other Stock-Based Awards and Cash-Based to one or
more Eligible Persons and shall grant MIP Awards in accordance with Section 11.

(b) Subject to adjustment in accordance with Section 12 of the Plan, the
Committee is authorized to deliver under the Plan Awards subject to the
following limitations: an aggregate of 35,000,000 shares of Common Stock for
issuance under the Plan, which includes a 27,562,430 shares of Common Stock for
of MIP Awards under the Plan (as described below), which is equal to ten percent
(10%) of the aggregate number of shares of Common Stock issued and outstanding
on a fully diluted, as-converted basis after giving effect to dilution from full
conversion of any Company preferred shares and/or secured convertible notes
convertible into Common Stock and full exercise of any Company warrants (the
“MIP Reserve”). No more than 100,000 shares of Common Stock may be granted in
respect of incentive stock options under the Plan to any single participant
during any single calendar year.

(c) Use of shares of Common Stock to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under the Plan. Shares underlying Awards under this Plan that
are forfeited, cancelled, expire unexercised, or are settled in cash are
available again for Awards under the Plan.

(d) Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan.

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.



--------------------------------------------------------------------------------

7. Options. (a) Generally. Each Option granted under the Plan shall be evidenced
by an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award Agreement expressly states that the Option
is intended to be an Incentive Stock Option. Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company Group, and no
Incentive Stock Option shall be granted to any Eligible Person who is ineligible
to receive an Incentive Stock Option under the Code. No Option shall be treated
as an Incentive Stock Option unless the Plan has been approved by the
stockholders of the Company in a manner intended to comply with the stockholder
approval requirements of Section 422(b)(1) of the Code, provided that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than one hundred percent (100%) of the
Fair Market Value of such share (determined as of the Date of Grant); provided,
however, that in the case of an Incentive Stock Option granted to an employee
who, at the time of the grant of such Option, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of any member of
the Company Group, the Exercise Price per share shall not be less than one
hundred and ten percent (110%) of the Fair Market Value per share on the Date of
Grant.

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and set forth in an
Award Agreement and shall expire after such period, not to exceed ten
(10) years, as may be determined by the Committee (the “Option Period”);
provided, however, that the Option Period shall not exceed five (5) years from
the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of any member of the
Company Group; provided, further, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option, which acceleration shall not affect the terms and
conditions of such Option other than with respect to exercisability. Unless
otherwise provided in an Award Agreement, an Employment Agreement or otherwise
by the Committee: (i) the unvested portion of an Option shall expire upon
termination of employment or service of the Participant granted the Option, and
the vested portion of such Option shall remain exercisable for (A) one (1) year
following termination of employment or service by reason of such Participant’s
death or disability (as determined by the Committee), but not later than the
expiration of the Option Period or (B) ninety (90) days following termination of
employment or service for any reason other than such Participant’s death or
disability, and other than such Participant’s termination of employment or
service or Cause, but not later than the expiration of the Option Period; and
(ii) both the unvested and the vested portion of an Option shall expire upon the
termination of the Participant’s employment or service by the Company for Cause.



--------------------------------------------------------------------------------

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option accompanied
by payment of the Exercise Price. The Exercise Price shall be payable (i) in
cash, check, cash equivalent and/or shares of Common Stock valued at the Fair
Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by means of attestation of ownership of a
sufficient number of shares of Common Stock in lieu of actual delivery of such
shares to the Company); provided, that, such shares of Common Stock are not
subject to any pledge or other security interest and are Mature Shares and;
(ii) by such other method as the Committee may permit in its sole discretion,
including without limitation: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price or (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price or (C) by a “net
exercise” method whereby the Company withholds from the delivery of the shares
of Common Stock for which the Option was exercised that number of shares of
Common Stock having a Fair Market Value equal to the aggregate Exercise Price
for the shares of Common Stock for which the Option was exercised. Any
fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two (2) years after the Date of Grant of the Incentive Stock Option or
(B) one (1) year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Stock acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded.

8. Stock Appreciation Rights. (a) Generally. Each SAR granted under the Plan
shall be evidenced by an Award Agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each SAR so granted shall be
subject to the conditions set forth in this Section 8, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may award SARs to Eligible Persons independent of any Option.

(b) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and set forth in an Award
Agreement and shall expire after such period, not to exceed ten (10) years, as
may be determined by the Committee (the “SAR Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any SAR, which
acceleration shall not affect the



--------------------------------------------------------------------------------

terms and conditions of such SAR other than with respect to exercisability.
Unless otherwise provided in an Award Agreement, an Employment Agreement or
otherwise by the Committee: (i) the unvested portion of a SAR shall expire upon
termination of employment or service of the Participant granted the SAR, and the
vested portion of such SAR shall remain exercisable for (A) one (1) year
following termination of employment or service by reason of such Participant’s
death or disability (as determined by the Committee), but not later than the
expiration of the SAR Period or (B) ninety (90) days following termination of
employment or service for any reason other than such Participant’s death or
disability, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the SAR Period; and
(ii) both the unvested and the vested portion of a SAR shall expire upon the
termination of the Participant’s employment or service by the Company for Cause.

(c) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

(d) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee. Any fractional shares of Common Stock shall be
settled in cash.

9. Restricted Stock and Restricted Stock Units. (a) Generally. Each grant of
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each such grant shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement.

(b) Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause a stock certificate or book-entry
designation registered in the name of the Participant to be issued and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than delivered to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award Agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock. To the extent shares
of Restricted Stock are forfeited, any stock certificates or book-entry
designations issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
stockholder with respect thereto shall terminate without further obligation on
the part of the Company.



--------------------------------------------------------------------------------

(c) Vesting; Acceleration of Lapse of Restrictions. Except as provided below:
(i) the Restricted Period shall lapse as determined by the Committee and set
forth in an Award Agreement; and (ii) the unvested portion of Restricted Stock
and Restricted Stock Units shall terminate and be forfeited upon termination of
employment or service of the Participant granted the applicable Award.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired. Dividends, if any, that may have been withheld by
the Committee and attributable to any particular share of Restricted Stock shall
be distributed to the Participant in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends
(except as otherwise set forth by the Committee in the applicable Award
Agreement).

(ii) Unless otherwise provided in an Award Agreement, an Employment Agreement or
otherwise by the Committee, upon the expiration of the Restricted Period with
respect to any outstanding Restricted Stock Units, the Company shall deliver to
the Participant, or the Participant’s beneficiary, without charge, one share of
Common Stock for each such outstanding Restricted Stock Unit; provided, however,
that the Committee may, in its sole discretion, elect to (i) pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock in
respect of such Restricted Stock Units or (ii) defer the delivery of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period. If a cash payment is made in lieu of
delivering shares of Common Stock, the amount of such payment shall be equal to
the Fair Market Value of the Common Stock as of the date on which the Restricted
Period lapsed with respect to such Restricted Stock Units, less an amount equal
to any federal, state, local and non-U.S. income and employment taxes required
to be withheld.

(e) Legends on Restricted Stock. Each certificate or book-entry designation
representing Restricted Stock awarded under the Plan shall bear a legend
substantially in the form of the following in addition to any other information
the Company deems appropriate until the lapse of all restrictions with respect
to such Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE SAEXPLORATION HOLDINGS, INC. 2018 LONG-TERM
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN SAEXPLORATION
HOLDINGS, INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF SAEXPLORATION HOLDINGS, INC.

10. Other Stock-Based Awards and Cash-Based Awards. The Committee may issue
Other Stock-Based Awards under the Plan to Eligible Persons, either alone or in
tandem with other awards, in such amounts as the Committee shall from time to
time in its sole discretion determine. Each Other Stock-Based Award granted
under the Plan shall be evidenced by an Award Agreement (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)). Each Other
Stock-Based Award so granted shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. The Committee may grant Cash-Based Awards under the Plan to Eligible
Persons, alone or in tandem with other Awards, in such amounts and dependent on
such conditions as the Committee shall from time to time in its sole discretion
determine. Each Cash-Based Award granted under the Plan shall be evidenced in
such form as the Committee may determine from time to time and shall be subject
to such conditions not inconsistent with the Plan as may be reflected in the
form evidencing such Award.



--------------------------------------------------------------------------------

11. MIP Awards. (a) Generally. The Committee shall grant MIP Awards consistent
with the terms of the Exhibit C to the Restructuring Support Agreement covering
shares of Common Stock subject to the MIP Reserve. MIP Awards shall be subject
to the following terms:

(b) Grant of MIP Awards. Sixty (60%) percent of the MIP Reserve was granted
pursuant to MIP Awards to members of the Company’s senior management pursuant to
Exhibit C to the Restructuring Support Agreement promptly following the
consummation of the Reorganization (the “Initial MIP Awards”). The remaining 40%
of the MIP Reserve shall be allocated to Awards based on the recommendation of
the Company’s Chief Executive Officer, subject to the approval of the Committee
(the “Reserved MIP Awards”) consistent with the vesting criteria in
Section 11(c) below.

(b) Vesting of Initial MIP Awards. The Board has accelerated the vesting of all
Initial MIP Awards pursuant to the terms of Section 4(b)(ix) herein.

(c) Vesting of Reserved MIP Awards. Subject to a Participant’s continuing
employment with the Company Group on the applicable vesting date, the Reserved
MIP Awards shall become vested in accordance with vesting criteria established
by the Committee; provided, that, the Reserved MIP Awards shall become fully
vested no later than December 31, 2021.

(d) Special Vesting of MIP Awards. Notwithstanding the foregoing provisions of
this Section 11 and subject to a Participant’s continuing employment with the
Company Group on the applicable following vesting event, 100% of a Participant’s
MIP Awards will vest in full on the earliest to occur of: (i) the Participant’s
attainment of age 64 years, (ii) December 31, 2020, if the Participant’s
Employment Agreement is not renewed, and (iii) the termination of the
Participant’s employment for any reason other than (A) a termination for Cause
(as defined in the applicable Executive’s Employment Agreement) or (B) a
termination by such Executive without Good Reason (as defined in the applicable
Executive’s Employment Agreement).

(e) Settlement of MIP Awards. Subject to the requirements of Section 14(e) which
may apply in the event of a termination of a Participant’s employment, MIP
Awards shall be settled in shares of Common Stock promptly upon the applicable
vesting date(s) and/or vesting events set forth in Section 11 (b), (c) or (d) by
issuing one share of Common Stock in settlement for each Restricted Stock Unit,
either by delivering one or more certificates for such shares of Common Stock or
by entering such shares of Common Stock in book entry form (as determined by the
Company in its discretion); provided, however, that, notwithstanding the
foregoing, Reserved Awards shall be settled on the payroll date following
January 1 of a given year with respect to Reserved Awards that became vested in
the prior calendar year to the extent vested within 30 days after each year end
during the vesting period.

(f) Forfeiture of MIP Awards. In the event of the termination of a Participant’s
employment by a member of the Company Group for Cause, all MIP Awards not
previously settled pursuant to Section 11(e), shall terminate and be forfeited.
In the event of the termination of a Participant’s employment by a Participant
without Good Reason all unvested MIP Awards shall terminate and vested MIP
Awards shall be settled in accordance with the applicable provisions of
Section 11(e).

12. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividend) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of
shares of Common Stock or other



--------------------------------------------------------------------------------

securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting any member
of the Company Group, or the financial statements of any member of the Company
Group, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:

(i) adjusting (A) any or all of the limits provided under the Plan (including
under Section 5 of Plan) with respect to the number of Awards which may be
granted hereunder, (B) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property) that
may be delivered in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of the Plan) or any Sub-Plan and (C) the terms
of any outstanding Award, including, without limitation, (1) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance; provided, that, any adjustment
under this Section 12(i) shall be conclusive and binding for all purposes and
may provide for the elimination of any fractional shares that might otherwise
become subject to an Award.

(ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event; and

(iii) subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, cancelling any one or more outstanding Awards and
causing to be paid to the holders thereof, in cash, shares of Common Stock,
other securities or other property, or any combination thereof, the value of
such Awards, if any, as determined by the Committee (which if applicable may be
based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in such event), including without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor) or, in the case of Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards that are not vested as
of such cancellation, a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards prior to cancellation,
or the underlying shares in respect thereof;

provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (revised 2004)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring. Any adjustment in Incentive Stock Options under this
Section 12 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act, to the extent applicable. The
Company shall give each Participant notice of an adjustment hereunder and, upon
notice, such adjustment shall be conclusive and binding for all purposes.



--------------------------------------------------------------------------------

Prior to any payment or adjustment contemplated under this Section 12, the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to the Participant’s Awards, (B) bear such Participant’s pro
rata share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Common Stock, subject to
any limitations or reductions as may be necessary to comply with Section 409A of
the Code, and (C) deliver customary transfer documentation as reasonably
determined by the Committee.

13. Effect of Change in Control. Except to the extent otherwise provided in an
Award Agreement, an Employment Agreement or otherwise by the Committee or with
respect to a MIP Award, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

(a) then outstanding Options and SARs shall become immediately exercisable as of
a time prior to the Change in Control;

(b) Restricted Period shall expire as of a time prior to the Change in Control;
and

(c) cause Awards previously deferred to be settled in full as soon as
practicable.

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

14. Amendments and Termination. (a) Amendment and Termination of the Plan. The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that (i) no amendment to Section 14(b)
(to the extent required by the proviso in such Section 14(b)) shall be made
without stockholder approval and (ii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the shares of Common Stock may be listed or quoted);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided, that, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without stockholder approval
to the extent required by the rules of any applicable national securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, except as otherwise permitted under Section 12 of the Plan, (i) no
amendment or modification may reduce the Exercise Price of any Option or the
Strike Price of any SAR, (ii) the Committee may not cancel any outstanding
Option or SAR and replace it with a new Option or SAR, another Award or cash and
(iii) the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system.



--------------------------------------------------------------------------------

15. Section 409A. (a) Notwithstanding anything herein to the contrary, this Plan
and any Awards granted hereunder are intended to be interpreted and applied so
that the payments and benefits set forth thereunder either shall either be
exempt from the requirements of Code Section 409A and the final Treasury
Regulations promulgated thereunder (the “Final Treasury Regulations” and
together with Section 409A of the Code, “Section 409A”), or shall comply with
the requirements of Section 409A, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Section 409A. To the extent that the Company determines that any
provision of this Plan or any Award granted hereunder would cause a participant
to incur any additional tax or interest under Section 409A, the Company shall be
entitled to reform such provision to attempt to comply with or be exempt from
Section 409A through good faith modifications. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Participant and the
Company without violating the provisions of Section 409A. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A.

(b) Except as otherwise specifically provided, amounts payable under an Award,
other than those expressly payable on a deferred or installment basis, will be
paid as promptly as practicable following the date they are earned and vested
and, in any event, on or prior to March 15 of the year following the first
calendar year in which such amounts are no longer subject to a substantial risk
of forfeiture, as such term is defined in Section 409A.

(c) Notwithstanding anything in this Plan or any Award Agreement to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision any Award providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of a Participant’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this Plan
or any Award Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” and the date of
such separation from service shall be the date of termination for purposes of
any such payment or benefits.

(d) Each payment in a series of payments made under this Plan and any Awards
granted hereunder shall be deemed to be a separate payment for purposes of
Section 409A.

(e) Notwithstanding any provision in this Plan or any Award Agreement to the
contrary, if upon a termination employment a Participant is deemed to be a
“specified employee” within the meaning of Section 409A using the identification
methodology selected by the Company from time to time, or if none, the default
methodology under Section 409A, any payments or benefits due upon a termination
of Executive’s employment under any arrangement that constitutes a “deferral of
compensation” within the meaning of Section 409A shall be delayed and paid or
provided (or commence, in the case of installments) on the first payroll date on
or following the earlier of (i) the date which is six (6) months and one (1) day
after Employee’s termination of employment for any reason other than death (the
“Delayed Payment Date”), and (ii) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit; provided, that,
payments or benefits that qualify as short-term deferral (within the meaning of
Section 409A and Final Treasury Regulations Section 1.409A-1(b)(4)) or
involuntary separation pay (within the meaning of Section 409A and Final
Treasury Regulations Section 1.409A-1(b)(9)(iii)(A)) and are otherwise
permissible under Section 409A and the Final Treasury Regulations, shall not be
subject to such six-month delay. On the Delayed Payment Date, the Company will
pay to Employee a lump sum equal to all amounts that would



--------------------------------------------------------------------------------

have been paid during the period of the delay if the delay were not required
plus interest on such amount at a rate equal to the short-term applicable
federal rate then in effect, and will thereafter continue to pay Employee the
Severance Payment in installments in accordance with this Section.

(f) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Plan and grants hereunder to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the any member of Company Group.

(g) No member of the Company Group, nor any employee, director or officer
thereof guarantees that this Plan or any Award granted hereunder complies with,
or is exempt from, Section 409A and none of the foregoing shall have any
liability with respect to any failure to so comply or to be so exempt.

16. General. (a) Award Agreements. Other than Cash-Based Awards, each Award
under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant (whether in paper or electronic medium (including
email or the posting on a web site maintained by the Company or a third party
under contract with the Company)) and shall specify the terms and conditions of
the Award any rules applicable thereto, including without limitation, the effect
on such Award of the death, disability or termination of employment or service
of a Participant, or of such other events as may be determined by the Committee.

(b) Nontransferability. (i) Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against any member
of the Company Group; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; or (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) any other
transferee as may be approved either (I) by the Board or the Committee in its
sole discretion, or (II) as provided in the applicable Award Agreement (each
transferee described in clauses (A), (B) (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided, that, the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired



--------------------------------------------------------------------------------

pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise; and (D) the consequences of the termination of the
Participant’s employment by, or services to, any member of the Company Group
under the terms of the Plan and the applicable Award Agreement shall continue to
be applied with respect to the Participant, including, without limitation, that
an Option shall be exercisable by the Permitted Transferee only to the extent,
and for the periods, specified in the Plan and the applicable Award Agreement.

(c) Tax Withholding. (i) A Participant shall be required to pay to any member of
the Company Group, and any member of the Company Group shall have the right and
is hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding or
any other applicable taxes in respect of an Award, its exercise, or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest and are Mature
Shares) owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability; provided, that, with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of any member of the Company Group, or other person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of any member of the Company
Group, nor shall it be construed as giving any Participant any rights to
continued service on the Board. Any member of the Company Group may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award Agreement.

(e) Participants. With respect to Participants who reside or work outside of the
United States of America, the Committee may in its sole discretion amend the
terms of the Plan and create or amend Sub-Plans or amend outstanding Awards with
respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant or any member of the Company Group.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time



--------------------------------------------------------------------------------

to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with any member of the Company Group; and (ii) if a
Participant’s employment with the Company Group terminates, but such Participant
continues to provide services to the Company Group in a non-employee capacity
(or vice-versa), such change in status shall not be considered a termination of
employment with any member of the Company Group.

(h) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

(i) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all certificates for shares of Common Stock
or other securities of any member of the Company Group delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan, the applicable Award Agreement, the
federal securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system upon which such shares or other securities are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the



--------------------------------------------------------------------------------

applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(k) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(l) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company Group and/or any other information furnished in connection with the Plan
by any agent of the Company or the Committee or the Board, other than himself or
herself.

(n) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(o) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(p) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.



--------------------------------------------------------------------------------

(q) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(r) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company Group. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings shall
control.

(s) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of shares of Common Stock under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.

(t) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under the Plan.

(u) Fractional Shares. Unless otherwise provided in an Award Agreement, an
Employment Agreement or otherwise by the Committee, any fractional shares due on
exercise or payment in respect of an Award or MIP Award shall be settled in
cash.

(v) Detrimental Activity. Notwithstanding anything to the contrary contained
herein or in any Award Agreement, if a Participant has engaged in any
Detrimental Activity, as determined by the Committee, the Committee may, in its
sole discretion, provide for one or more of the following:

(1) cancellation of any or all of such Participant’s outstanding Awards; or

(2) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain to promptly to the Company.

(w) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law, whether
such policy or law becomes effective prior to or following the Effective Date or
the Date of Grant of an Award. Further, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have acknowledged and consented
to the Company’s application, implementation and enforcement of any clawback,
forfeiture or other similar policy adopted by the Board or the Committee,
whether adopted prior to or following the Date of Grant of the Award, and any
provision of applicable law relating to reduction cancellation, forfeiture or
recoupment, and to have agreed that the Company may take such actions as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

* * *

As adopted by the Board of Directors, and approved by the shareholders, of
SAExploration Holdings, Inc. on August 14, 2018.